I would affirm the decree on the able opinion of Judge RICHARDS for the court en banc. The chancellor's competent findings appropriately disposed of all factual issues raised by the pleadings and the adjudication is in strict accord with the provisions of the Pure Stream Law of 1937, as amended (35 P. S. § 691.1
et seq.), under which the Attorney General voluntarily proceeded in a competent jurisdiction at his own considered election. (The Act also prescribes penal sanctions for any violations.) But especially, am I at a loss to see by what *Page 243 
authority an appellate court can ignore, and effectually so overrule, findings of a chancellor, based upon substantial evidence and approved by the court en banc, and then grant injunctive relief which, as in this instance, the learned court below deliberately withheld on the basis of the unimpeachable findings and the intendment of the pertinent statute.